Smith, J.
1.(1)“ The act of the General Assembly approved August 15, 1914 (Acts 1914, p. 246), entitled ‘ An act to create a board of commissioners of roads and revenues for the County of Dade; to provide for the selection of said commissioners who shall constitute the board;' to prescribe their terms of office, their duties, fix their salaries, and for other purposes,’ confers upon the board of commissioners of roads and reve*257núes the exclusive power, theretofore exercised by the ordinary, to levy, a tax for the maintenance of the public roads of Dade county. See Rawls County v. U. S., 150 U. S. 733 (26 L. ed. 1220); Pennington v. Gammon, 67 Ga. 456; Garrison v. Perkins, 137 Ga. 751, 752 (74 S. E. 541); Mathews v. Hussey, 148 Ga. 526 (97 S. E. 437).” (2) “A county, after having adopted the alternative road law as embodied in the Civil •Code (1910), §§ 694 et seq., and after having levied the maximum rate of four dollars per thousand for the maintenance of the public roads of the county, cannot levy an additional or special tax for that purpose. See Central of Georgia Railway Co. v. Meriwether County, 148 Ga. 423 (96 S. E. 884).” Wright v. Alabama Great Southern Railroad Co., 150 Ga. 140 (103 S. E. 95).
Decided May 5, 1920.
Affidavit of illegality; from Dade superior court — Judge Tarver. March 17, 1919.
Martin G. Smith, for plaintiff.
Maddox, McCamy & Shumate, S. J. Hale, for defendant.
2. In response to questions certified by this court, the Supreme Court answered as appears above; and since the rulings there made control the decision of this case, the trial judge did not err in sustaining the affidavit of illegality and dismissing the levy.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.